Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The claimed feature directed to perform face detection via a fourth neural network and provide feedback about results of the face detection to the first neural network, the second neural network and the third neural network., along with the other limitations, is not taught or suggested by the prior art. 
	The closest prior art Ng et al. (U.S. Patent Pub. No. 2019/0130167) ("Ng") in paragraphs [0052] and [0055] describes that as a result of the face detection processing, best-pose face images 220, is sent to a "control center or main server" for "face recognition tasks". However, as discussed in Applicant’s response filed 23 Aug 2022, Ng does not disclose to providing the best pose face images 220 (or, alternatively, face-pose estimations 218) as feedback to a system or sub- system relating to tracking a trajectory of an unidentified individual in a video feed and/or selecting a camera relating thereto, where those systems or sub-systems include neural networks as claimed, alone or in combination with other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485